 


114 HR 2213 IH: To provide for a temporary safe harbor from the enforcement of integrated disclosure requirements for mortgage loan transactions under the Real Estate Settlement Procedures Act of 1974 and the Truth in Lending Act, and for other purposes.
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2213 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. Pearce (for himself and Mr. Sherman) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To provide for a temporary safe harbor from the enforcement of integrated disclosure requirements for mortgage loan transactions under the Real Estate Settlement Procedures Act of 1974 and the Truth in Lending Act, and for other purposes. 
 
 
1.Enforcement safe harborThe integrated disclosure requirements for mortgage loan transactions under section 4(a) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603(a)), section 105(b) of the Truth in Lending Act (15 U.S.C. 1604(b)), and regulations issued under such sections may not be enforced against any person until January 1, 2016 and no suit may be filed against any person for a violation of such requirements occurring before such date, so long as such person has made a good faith effort to comply with such requirements.   